In a juvenile delin*389quency proceeding pursuant to Family Court Act article 3, the juvenile appeals from (1) a fact-finding order of the Family Court, Queens County (Lubow, J.), dated December 4, 2002, which, after a hearing, found that the appellant committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the second degree, attempted grand larceny in the fourth degree, menacing in the second degree, and unlawful possession of weapons by persons under 16, and (2) an order of disposition of the same court dated April 1, 2003, which, upon the fact-finding order, adjudged him to be a juvenile delinquent and, inter alia, placed him on probation for a period of 18 months.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of Stevenson J., 306 AD2d 412 [2003]; Matter of Frank C., 283 AD2d 643 [2001]), we find that it was legally sufficient to support the determinations made in the fact-finding order. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence, are primarily questions to be determined by the trier of fact, who saw and heard the witnesses (cf. People v Gaimari, 176 NY 84, 94 [1903]). Upon the exercise of our factual review power, we are satisfied that the determinations made in the fact-finding order were not against the weight of the evidence (cf. CPL 470.15 [5]; People v Garafolo, 44 AD2d 86 [1974]).
The appellant’s remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., S. Miller, Luciano and Rivera, JJ., concur.